                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                   MONROE DIVISION

  MARGARET MCDONALD                                      CIVIL ACTION NO. 317-CV-00981
                                                   *


  v.                                               *     JUDGE TERRY A. DOUGHTY

  NATIONWIDE BUILDING SERVICES
  INC., ET AL                                      *     MAG. JUDGE KAREN L. HAYES

                                          JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections filed with this Court, and, after a de novo review of the

record, finding that the Magistrate Judge’s Report and Recommendation is correct, and that

judgment as recommended is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that Defendant United Specialty

Insurance Company’s (“USIC”) Motion to Dismiss [Doc. No. 73] is GRANTED. Plaintiff’s

claims against USIC are DISMISSED WITH PREJUDICE.

       Monroe, Louisiana, this 10th day of September, 2019.




                                                       __________________________________
                                                       TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE
